It is not questionable that the trial court properly instructed the jury that it was for them, considering all the testimony before them, to decide whether the admitted loan of $1,300, made by the plaintiff to the defendant's intestate, was reckoned by him as a part of the consideration for the note which he afterward made and delivered to the plaintiff, and which was allowed by the defendant as a just and unpaid claim against the intestate estate. It is also unquestionable that the trial court, after the jury had reached their conclusion concerning the issues of fact, had the power to set aside their verdict upon the ground that it was against the evidence (General Statutes, § 5840). But its legal discretion to exercise that power is confined within clearly defined and long-established limits. The verdict should not be disturbed "where it is apparent that there was some evidence upon which *Page 186 
the jury might reasonably reach their conclusion."Burr v. Harty, 75 Conn. 127, 129, 52 A. 724. "It is only when the verdict is manifestly and palpably against the evidence in the case — so much so as to indicate that the jury was swayed by passion, ignorance, partiality or corruption — that it should be set aside on that ground and a new trial granted." Lewis
v. Healy, 73 Conn. 136, 138, 46 A. 869. This rule has been often and consistently stated by this court.Fagerholm v. Nielson, 93 Conn. 380, 387, 106 A. 333.
We have examined the evidence reported in this case. It appears that the plaintiff testified positively that the loan of $1,300 was not included in the consideration for the note; that when the deceased handed her the note while he was calling on her in her home, she called his attention to the omission; that he took the note and looked at it and admitted the mistake willingly; that, not having any suitable paper with him at the time, he told her to keep this note until he came again, when he would bring her another note, or would send her another note, including the full amount of borrowed money, and then she could destroy the note she had; and that she never saw him again and he died a few months afterward. This testimony was not directly contradicted. The only attack upon it was made through an interpretation put by the defendant upon other statements made by this witness concerning certain details of her transactions with the deceased. The defendant claimed that these statements thus interpreted were so contradictory and improbable as to discredit entirely her testimony relating to the consideration for the note, and to require the jury to decide adversely to the plaintiff's claim. But the jury were neither constrained to accept the defendant's interpretation of the statements, nor required to give them the effect the defendant preferred. It was for them to *Page 187 
determine for themselves, after fairly considering the claims of both parties, what weight should be given to each part of the evidence, and what bearing each part should have on any other part and on the whole evidence, and the credibility of the witnesses who had been heard and seen by them as well as by the trial judge. While the opinion of the latter should be greatly respected, the jury is the tribunal which is regarded by the law as the one especially fitted to decide questions of fact, and in conflicting and improbable testimony to find what the truth is.
It appears in its memorandum on the motion to set aside the verdict, that the trial court was led to its decision by its opinion that "it is manifest that the jury were influenced by some prejudice or mistake." We find little in the record or in the claims of counsel to support this opinion. Certainly it is not manifest that the verdict was unjust. Much less is its injustice "so plain and palpable as clearly to denote that some mistake was made by the jury in the application of legal principles, or as to justify the suspicion that they or some of them were influenced by prejudice, corruption or partiality." It is only in such circumstances that the verdict may be found to lie within the limits by which is confined the legal discretion of the trial judge to set it aside. Fell v. Hancock Mutual Life Ins.Co., 76 Conn. 494, 496, 497, 57 A. 175. If its injustice is not so plain and palpable, the verdict should not be disturbed. It may be true, as it seemed to the trial judge in this case, that it was improbable that the earlier loan of $1,300 was not included in the note admitted to be a just claim, and that the evidence of any other consideration for that note was vague and conflicting; but these were matters for the jury to consider and decide. Notwithstanding the opinion of the trial judge, to which much weight should be allowed, *Page 188 
the conclusion the jury reached is final and must not be upset, unless upon examination of the reported evidence, it appears to be so plainly unjust as clearly to denote a mistake or prejudice. This verdict seems to us to be supported by some evidence and to be one which unprejudiced men might reasonably and logically have reached. Therefore it was not within the legal discretion of the court to set it aside.
The plaintiff assigns as erroneous the conduct of the trial court in interrogating the jury in the manner and circumstances described in the statement of facts. Such conduct was contrary to the approved practice in this State. In our courts it has been the general practice to direct the jury, upon request of either party, to bring in separate verdicts on distinct counts, rather than to seek information by questioning the jury after their verdict has been returned. The latter method seems to have been resorted to in one reported case.Frazier v. Harvey, 34 Conn. 469. In another, Johnson
v. Higgins, 53 Conn. 236, 1 A. 616, Judge Torrance
refused the request of one party, objected to by the other, "to inquire of the jury on what grounds their verdict was based," and to direct them to render a verdict on each count of the complaint. This court held that it was the general practice in this State to pursue the latter course, although the former mode had been resorted to. We think that putting oral questions to a jury after they have returned their verdict is objectionable and unnecessary. It is within the reasonable discretion of the trial judge to submit proper interrogatories to the jury before they retire, to be answered when they return their verdict. When and to what extent this may be done, and when and how counsel may request that such interrogatories be put, is to a great extent within the discretion of the trial court to determine, in the absence of any statute *Page 189 
or rule upon the subject. Freedman v. New York, N. H. H.R. Co., 81 Conn. 601, 614, 71 A. 901. Without formulating definite rules, we stated in the opinion in this case "some of the general requisites of . . . permissible interrogatories." Manifestly these requisites cannot be met by oral questions addressed informally to a jury after they have rendered their verdict. Therefore they are not included among "permissible interrogatories." The requirements prescribed in the opinion cited above were deemed reasonable and necessary "to limit a general verdict," or to aid in subsequent proceedings to review it or the judgment rendered upon it. Only written interrogatories are adapted to serve such purposes or sufficient to meet the specified requirements. They and their answers should be returned with and filed as a part of the verdict.Bernier v. Woodstock Agricultural Soc., 88 Conn. 558,563, 92 A. 160. The approved procedure in submitting questions to the jury has been indicated inLongstean v. McCaffrey's Sons, 95 Conn. 486, 499,111 A. 788.
For the reasons we have stated, it is our opinion that in setting aside the verdict in the manner and circumstances disclosed in the record of this case, there was error.
   There is error; the cause is remanded and the Superior Court is directed to enter its judgment upon the verdict for the plaintiff.
In this opinion the other judges concurred.